Oo fF SN NO OH Se WD HN

mB WN KN BD WN KO KN NO ROO oe et
eo TNH ON FF WW NY KH CO OO FAN HD A BP WY NY —& &

 

 

The Honorable Mary Alice Theiler

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

UNITED STATES OF AMERICA, No. MJ19-00485MAT

Plaintiff, PROPOSED] PROTECTIVE

ORDER
v.

LINNETTE TORRES and
RYAN ERIC FLETCHER,

Defendants.

 

 

This matter, having come to the Court’s attention on the Stipulated Motion for a
Protective Order Regarding Certain Discovery Items submitted by the United States of
America, and the Court, having considered the motion, and being fully advised in this
matter, hereby enters the following PROTECTIVE ORDER:

l. When the government provides discovery to the defense team,! it will
designate as “protected” any material that it believes may tend to identify the CS,
including but not limited to recordings of conversations between the CS and anyone else.

2. The defense team will not make copies of any kind of any part of the

designated items without prior written permission of the government, except that the

 

As used herein, the “defense team” includes counsels of record, their employees (such as any associate counsel,
paralegals, legal assistants, and interns), and their contractors (such as investigators and experts).

United States v. Torres,.et al., MJ19-00485MAT UNITED STATES ATTORNEY
Protective Order - 1 700 STEWART STREET, SUITE 5220

SEATTLE, WA 98101
(206) 553-7970
Oo eo aT HD OT SF W NH =

DB NO WH NY HB HP KP HN HN rw] rw wr ee
on NHN OH FP WH NY KH COCO CO FH HD A F&F WD NY KF CSC

 

 

materials may be downloaded from USAfx and placed on a server or other appropriate
storage medium under the secure control of the defense team. |

3. The defense teams will not share any of the material designated as
protected with anyone except for the defendants and others who are part of the same
defense team without prior written permission of the government. In this context, “share”
includes show, provide copies of, or describe—whether in writing or orally—in a manner
that will tend to reveal the identity of the CS. The defense team may discuss the general
nature of the protected material with others, provided that that discussion does not tend to
reveal the identity of the CS, even to other defense teams.

4. The defense team may review all of the discovery, including protected
material, with the defendant it represents. The defense team may not, however, leave any
protected material in the possession of the defendant or permit it to be copied.

5. If the defense team wishes to file any protected material with the Court, or
to make reference to its contents, including reference to the identity of the CS, the filing
must be sealed, absent prior written permission of the government to file an unsealed
version.

6. The provisions of the protective order shall apply to all members of the
defense team, including but not limited to other attorneys, contract attorneys,
investigators, legal assistants, interns, experts, and paralegals. It is the responsibility of
defense counsel to ensure that all members of the defense team understand the
restrictions of the protective order and understand that they are required to abide by those
restrictions.

7. In the event that current defense counsel is replaced by new defense
counsel, defense counsel shall not turn over any discovery to new counsel without prior
written permission of the government. The government will only grant permission when
it is satisfied that new counsel has reviewed the terms of the Protective Order and has

acknowledged that he/she is bound by them.

United States v. Torres, et al., MJ19-00485MAT UNITED STATES ATTORNEY
Protective Order - 2 700 STEWART STREET, SUITE 5220

SEATTLE, WA 98101
(206) 553-7970
 

oC fe DH nA F&F WD NY

NO NYO NY NH ND NY NO NO NO wm em ee eee
on NN ON SP WN YF CO OHO FH HD WH FP WY KK CS

 

 

8. The provisions of this Order shall not terminate at the conclusion of this
prosecution.

9. Any violation of any term or condition of this Order by a defendant, his or
her attorneys of record, any member of the defense teams, or any attorney for the United
States Attorney’s Office for the Western District of Washington, may result in that person
or persons being held in contempt of court, and/or may subject that person or persons to
monetary or other sanctions as deemed appropriate by this Court. If a defendant violates
any term or condition of this Order, the United States reserves its right to seek a
sentencing enhancement for obstruction of justice, or to file any criminal charges relating ~
to the defendant’s violation.

10.‘ This order can only be modified by written agreement of the Government

or by order of this Court.

DATED this 2d cy of Ocbhe , 2019.
AL MLM,

PAULA L. MCCANDLIS
United States Magistrate Judge

United States v. Torres, et al., MJ19-00485MAT UNITED STATES ATTORNEY
Protective Order - 3 700 STEWART STREET, SUITE 5220

SEATTLE, WA 98101
(206) 553-7970

 
